Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of this 18th day of March, 2019 (the “Effective Date”) by and
between Nancy Goodson (“Executive”) and HFF, Inc., a Delaware Corporation (the
“Company,” and, together with the Executive, the “Parties”).

WITNESSETH:

WHEREAS, Executive is and has been employed by the Company as its Chief
Operating Officer pursuant to that certain Employment Agreement dated
February 5, 2007 between Executive and the Company (the “2007 Agreement”); and

WHEREAS, the Parties desire to amend and restate the 2007 Agreement to, among
other things, provide certain additional consideration to the Executive, and the
Company desires to continue the employ of Executive, and Executive desires to
continue to be employed by the Company, pursuant to the terms specified in this
Agreement.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, the Parties agree as
follows:

1.    Employment. The Company agrees, during the Term (as defined in Section 2
below), to employ Executive as an employee of the Company and Executive agrees
to accept such employment, upon the terms and conditions hereinafter set forth.

2.    Term. Subject to earlier expiration under Section 6 below, Executive’s
employment by the Company hereunder shall be for a term commencing on the
Effective Date and expiring on the close of business on the second anniversary
of the Effective Date (the “Term”); provided that such Term is not extended in
accordance with the next following sentence. The Term shall automatically be
extended for an additional one year period on each anniversary of the Effective
Date unless, not later than 120 days prior to any such anniversary, either party
to this Agreement shall have given notice to the other that the Term shall not
be extended or further extended beyond its then automatically extended term, if
any. The effective date of the termination of Executive’s employment hereunder,
regardless of the reason therefor, is referred to in this Agreement as the “Date
of Termination.” Notwithstanding the foregoing, the provisions contained in
Section 7 (Non-Disclosure), Section 8 (Non-Disparagement) and Section 9
(Enforcement; Remedies and Forfeitures) shall survive and continue after the
Term.

3.    Duties and Responsibilities.

(a)    Positions. During the Term, Executive shall serve as the Chief Operating
Officer (the “COO”) of the Company.

(b)    Duties and Responsibilities. Executive shall render service as the COO
primarily in the Company’s Houston, Texas office. Executive’s primary duties and
obligations hereunder shall be as directed from time to time by the Chief
Executive Officer of the Company (the “CEO”). In furtherance of the foregoing,
during the Term, Executive shall devote substantially all of her business time
to carrying out such duties.

 



--------------------------------------------------------------------------------

(c)    Time Commitment. Executive’s employment by the Company shall be full-time
and exclusive and, during the Term, Executive agrees that she shall (i) devote
substantially all of her business time and attention, her best efforts, and all
her skill and ability to promote the interests of the Company and its
affiliates, and (ii) carry out her duties in a competent and professional
manner. Notwithstanding the foregoing, subject to the terms of Section 3(b),
Executive shall be permitted to (A) engage in charitable and civic activities,
and (B) manage her personal passive investments which are (1) investments that
are not similar or related to the kinds of investments entered into by Company
or its affiliates, and (2) are fully disclosed to the CEO and are approved in
writing by the CEO prior to such investment.

4.    Compensation.

(a)    Salary. During the Term, as compensation for her services hereunder and
in consideration of the obligations contained herein, during the Term the
Company shall pay Executive, in accordance with its normal payroll practice an
annual salary of Three Hundred Ninety-Two Thousand Sixty-Three Dollars
($392,063.00) (the “Base Salary”). During the Term, the Compensation Committee
of the Company’s Board of Directors (the “Compensation Committee”) in
consultation with the CEO shall review the Base Salary annually and may, in the
Compensation Committee’s sole discretion, increase (but not decrease) the Base
Salary.

(b)    Cash Bonus. During the Term, Executive shall be eligible to receive an
annual cash bonus of up to One Hundred Percent (100%) of her Base Salary, as
determined by the Compensation Committee (the “Bonus”), which shall be payable
based upon Executive’s individual achievement of pre-determined financial or
strategic performance goals established by the Company from time to time, in its
sole and absolute discretion.

(c)    Other Compensation. During the Term, Executive shall be eligible to
receive cash and/or equity consideration under compensation plans and programs
then in place at the Company for its executive employees (including, without
limitation, the Company’s firm profit participation and executive bonus plans),
as determined by the Compensation Committee (the “Other Compensation”).

5.    Expenses; Fringe Benefits.

(a)    Expense Reimbursement. During the Term, the Company agrees to reimburse
Executive for all reasonable, ordinary, necessary and documented business
expenses incurred in the performance of services hereunder in accordance with
the policies of the Company as from time to time in effect. Executive, as a
condition precedent to obtaining such payment or reimbursement, shall provide to
the Company any and all statements, bills or receipts evidencing the travel or
out-of-pocket expenses for which Executive seeks payment or reimbursement, and
any other information or materials, as the Company may from time to time
reasonably request.

(b)    Benefits. During the Term, Executive shall be provided with the welfare
benefits and other fringe benefits to the same extent and on the same terms as
those benefits are provided by the Company from time to time to the Company’s
other similarly-situated employees. Executive shall be entitled to elect to
participate in any of Company’s standard

 

- 2 -



--------------------------------------------------------------------------------

benefit plans according to their terms. These plans may be modified or
terminated from time-to-time by Company in accordance with the terms thereof.
The written plan documents shall govern any questions of eligibility, coverage,
duration of coverage, or other details of the plans.

6.    Termination.

(a)    Termination. Executive’s employment may be terminated at any time and for
any reason by the Company or Executive (including but not limited to death or
Disability (as defined below)).

(b)    Termination without Cause or Due to Non-Extension by the Company or by
Executive with Good Reason. During the Term only, if Executive’s employment is
terminated by the Company without Cause (as defined below), by Executive with
Good Reason (as defined below), or due to the Company’s non-extension of the
Term as provided in Section 2 prior to the third anniversary of the Effective
Date (a “Qualifying Termination”), upon execution of a release of claims in
favor the Company and other Company Entities (as defined below) in a form and
manner acceptable to the Company, Executive shall receive: (i) all earned,
unpaid Base Salary and Bonus earned with respect to a prior year; (ii) the
benefits provided solely in accordance with the applicable terms of the
Company’s employee benefit plans and programs, including, but not limited to,
the HFF, Inc. 2006 Omnibus Incentive Compensation Plan (the “2006 Incentive
Plan”) and the HHF, Inc. 2016 Equity Incentive Plan (the “2016 Equity Incentive
Plan” and, together with the 2006 Incentive Plan, the “Omnibus Plan”) (including
the change in control provisions thereof, as applicable), except to the extent
specifically provided otherwise in clause (v) of this Section 6(b); (iii) in the
event of a Qualifying Termination, continuation of Executive’s Base Salary in
accordance with the Company’s regular payroll schedule for a period of thirty
(30) months beginning on the Date of Termination (the period described in
subsection (iii) shall be referred to herein as the “Severance Period”), with
the first such payment to commence on the Company’s first regular payroll date
following the effective date of the release of claims described in this
Section 6(b), which payment shall include all amounts attributable to the period
between the Date of Termination and the date of such payment; (iv) in the event
of a Qualifying Termination, payment of an amount equal to two and one-half
(21⁄2) times the greater of the Bonuses and Other Compensation paid to Executive
in any year during the two (2) years preceding the year in which the Date of
Termination occurs payable in substantially equal installments during the
applicable Severance Period in accordance with the Company’s regular payroll
schedule, with the first such payment to commence on the Company’s first regular
payroll date following the effective date of the release of claims described in
this Section 6(b), which payment shall include all amounts attributable to the
period between the Date of Termination and the date of such payment;
(v) reimbursement of all premiums for continuation of Executive’s group health
plan benefits for a period of eighteen (18) months following the Date of
Termination, provided that Executive validly elects and remains eligible for
continuation coverage under such plans pursuant to COBRA; and (vi) vesting of
100% of the Executive’s unvested RSUs, if any, and 100% of unvested options
awarded under Omnibus Plan (“Options”), if any, as of the date of the Qualifying
Termination, effective on the Date of Termination. In the event of a Qualifying
Termination, Executive shall have ninety (90) days following the Date of
Termination in which to exercise her vested Options, if any, and any remaining
unvested RSUs or Options will immediately expire upon of the Date of
Termination.

 

- 3 -



--------------------------------------------------------------------------------

(c)    Termination for Any Other Reason. During the Term only, if Executive’s
employment is terminated for any reason other than those specified in
Section 6(b), including, but not limited to, a termination by the Company with
Cause, by Executive without Good Reason, due to death or Disability, or
non-extension of the Term by Executive at any time or by the Company on or after
the third anniversary of the Effective Date as provided in Section 2, Executive
shall only be entitled to receive: (i) all earned, unpaid Base Salary; (ii) the
benefits provided solely in accordance with the applicable terms of the
Company’s employee benefit plans and programs, including, but not limited to,
the Omnibus Plan (including the change in control provisions thereof, as
applicable), except to the extent specifically provided otherwise in clause
(iii) of this Section 6(c); and, (iii)(A) in the event of a voluntary
termination by the Executive without Good Reason, Executive shall have thirty
(30) days following the Date of Termination in which to exercise all vested
Options, (B) in the event of a termination by the Company for Cause, all Options
(whether or not vested) shall immediately expire, and (C) in the event of a
termination due to death or Disability, the Executive or her beneficiary, as
applicable, Executive shall have one (1) year following the Date of Termination
in which to exercise all vested stock Options. Any unvested RSUs and Options
will immediately expire upon the Date of Termination.

(d)    Definitions.

(i)    For purposes of this Agreement, “Cause” shall mean, in each case as
determined by the Compensation Committee in consultation with the CEO:

(A)    gross misconduct or gross negligence in the performance of Executive’s
duties as an employee of the Company;

(B)    conviction or pleading nolo contendere to a felony or a crime involving
moral turpitude;

(C)    significant nonperformance or misperformance of Executive’s duties as an
employee of the Company;

(D)    material violation of policies and procedures established by the Company
(including, but not limited to, material violations of policies concerning
disclosure of confidential information, sexual harassment, and travel and
entertainment reimbursement); or

(E)    material violation of this Agreement.

Notwithstanding the foregoing, except with respect to (B), Cause shall exist
only after the Company gives Executive written notice of the circumstances
giving rise to Cause (“Cause Notice”) and an opportunity to remedy such
circumstances that have given rise to Cause within thirty (30) days of such
Cause Notice to the reasonable satisfaction of the Compensation Committee in
consultation with the CEO.

(ii)    For purposes of this Agreement, “Disability” shall mean Executive’s
inability to continue to render services to the Company by reason of a permanent
physical or mental disability, as determined by a medical physician selected in
good faith by Compensation Committee in consultation with the CEO.

 

- 4 -



--------------------------------------------------------------------------------

(iii)    For purposes of this Agreement, “Good Reason” shall mean:

(A)    a significant reduction in the duties, authorities or responsibilities of
Executive;

(B)    a reduction in Executive’s Base Salary without Executive’s consent;

(C)    a reduction in (i) Executive’s Bonus opportunity or (ii) Executive’s
Other Compensation that disproportionately affects Executive as compared to
other employees eligible for such Other Compensation;

(D)    a change in the location of Executive’s principal place of employment by
more than twenty-five (25) miles from its location as of the Effective Date; or

(E)    a material violation of this Agreement.

Notwithstanding the foregoing, except with respect to (D), Good Reason shall
exist only after Executive gives the Company written notice of the circumstances
giving rise to Good Reason (“Good Reason Notice”) within thirty (30) days of the
occurrence of the circumstances giving rise to Good Reason and the Company has
an opportunity to remedy such circumstances within thirty (30) days of such Good
Reason to the reasonable satisfaction of Executive.

7.    Non-Disclosure.

(a)    Executive acknowledges that, by reason of her employment with the
Company, Executive has been and will be given access to, has developed and will
develop, and has and will become informed of, confidential or proprietary
information (whether or not in writing, and whether or not developed by
Executive) concerning the Company’s and other Company Entities’ prior, current
or contemplated businesses, products, services, plans and strategies, business
relationships, employees, Clients (as defined below), Prospective Clients (as
defined below), prospects and financial affairs, which is not generally known to
the public or in the trade, is a competitive asset, constitutes trade secrets
(as defined under applicable law) or the disclosure of which would reasonably be
expected to result in a competitive disadvantage to the Company or HFF Holdings
LLC, HFF Partnership Holdings LLC, Holliday GP Corp., Holliday Fenoglio Fowler,
L.P., HFF Securities, LP, and their affiliates and their related entities (the
collectively, including the Company, the “Company Entities”) (collectively
“Confidential Information”). By way of illustration, but without limitation,
Confidential Information includes: (i) corporate information, including plans,
strategies, developments, policies, resolutions, negotiations or litigation;
(ii) marketing information, including strategies, methods, planning data,
customers, clients, prospects, mailing lists, customer and client lists,
referral sources and information, vendor lists, suppliers, supplier lists,
market analyses or projections, financial information, reports or forecasts;
(iii) financial information, including cost and performance data, financial
results and information about the business condition of the Company Entities,
debt arrangement, equity or financing structure, investors and holdings,
purchasing, sales data, and pricing or cost data and information;
(iv) operational and technological information, including plans, manuals, forms,
templates, intellectual property, inventions, software, software code,
software-related documents, innovations, improvements, designs, research,
developments,

 

- 5 -



--------------------------------------------------------------------------------

procedures, formulas, and product specifications; (v) personnel information,
including personnel lists, reporting or organizational structure, personnel
data, contact information, and compensation structure; and (vi) Client
information, including contact information, Client confidential and investment
or property related information, pricing data, operations and conditions
(financial or otherwise), data, investment methods, strategies and preferences,
need for and use of the Company’s or other Company Entities’ products or
services, the fact they are doing or have done business with the Company or any
of the Company Entities, the nature, extent and particulars of such business
dealings, and such other information provided to the Company or other Company
Entities by its Clients under obligations of confidentiality. Notwithstanding
anything herein to the contrary, Confidential Information shall not include
(i) information that is or hereafter becomes generally available to the public
(other than by reason of violation of this Agreement), (ii) the general skills
and experience gained during Executive’s work with the Company or Company
Entities which Executive could reasonably have been expected to acquire in
similar work with another company, or (iii) contact information, lists
(including but not limited to internal mailing lists) and other similar
materials related to customers, clients, suppliers, or prospects that either
(A) Executive acquired prior to employment by the Company or (B) Executive
acquired or developed as a result of Executive’s own business generation
efforts.

(b)    Executive shall at all times during and after her employment hold all
such Confidential Information in trust and confidence for the Company and the
other Company Entities and shall not, directly or indirectly, use or disclose
any such Confidential Information except as necessary for use in the regular
course of Executive’s duties for and business of the Company or the other
Company Entities; provided that Executive shall have the right to disclose
Confidential Information in response to a governmental inquiry, including a tax
audit or a judicial subpoena.

(c)    Executive agrees that all written materials (including, but not limited
to, correspondence, memoranda, manuals, notes and notebooks) and all computer
software, computer files and data, models, mechanisms, devices, drawings or
plans to which Executive may have access (whether or not written or prepared by
Executive) constituting or containing Confidential Information (the “Company
Materials”) shall be and remain the sole property of the Company, and Executive
will use all reasonable precautions to assure that all such Company Materials
are properly protected and kept from unauthorized persons, use or disclosure due
to any action or inaction of Executive. Notwithstanding anything herein to the
contrary, materials related to matters and information that was acquired or
developed prior to commencing employment with the Company shall not be Company
Materials and shall not constitute Confidential Information for any purpose
hereunder. Executive further agrees to deliver the same, including all copies,
promptly to the Company on the Date of Termination, or at any time that the
Company may request. In the event Executive is uncertain whether any given
material or information is, constitutes or contains Confidential Information,
Executive agrees to consult the General Partner for resolution.

(d)    For purposes of this Agreement, “Client” shall mean any individual or
business entity (a “Person”) with which the Company and/or the other Company
Entities conduct business and “Prospective Clients” shall mean any Person with
which the Company and/or the other Company Entities was or were in active
business discussions or negotiations at any time during the six month period
preceding the Date of Termination.

 

- 6 -



--------------------------------------------------------------------------------

(e)    Notwithstanding the foregoing, nothing contained in this Agreement shall
prohibit Executive from disclosing Confidential Information to the extent
necessary in connection with reporting possible violations of federal law or
regulation to any governmental agency or entity, or making other disclosures
that are protected under the whistleblower provisions of applicable law or
regulation. Further, in accordance with the Defend Trade Secrets Act of 2016,
(I) Executive shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that: (A) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal, and (II) if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose a trade secret to her attorney and use the trade secret information in
the court proceeding, if Executive files any document containing the trade
secret under seal and does not disclose the trade secret except pursuant to
court order.

8.    Non-Disparagement.

(a)    Except as compelled by law, judicial process or governmental inquiry or
audit, Executive agrees that she shall not disparage the Company or any of the
Company Entities. For purposes of this Section 8(a), the term “disparage” means
knowingly making comments or statements to third parties, including the press,
media or to any Client, Prospective Client or any other Person with whom the
Company or any of the Company Entities has or, to the knowledge of Executive, is
actively seeking a business or professional relationship, that would have a
material adverse impact on the business or business reputation of the Company or
any of the Company Entities, or, to the extent related to the business of the
Company or any of the Company Entities, any employees, officers, principals,
owners, partners, members, directors, agents, employees, consultants,
contractors and/or trustees thereof.

(b)    Except as compelled by law, judicial process or governmental inquiry or
audit, the Company agrees that it shall direct its directors and officers not to
disparage Executive. For purposes of this Section 8(b), the term “disparage”
means knowingly making comments or statements to third parties, including the
press, media or to any Client, Prospective Client or any other Person with whom
Executive has or, to the knowledge of the Company or the applicable Company
Entity, is seeking a business or professional relationship, that would have a
material adverse impact on the business or business reputation of Executive.

(c)    Notwithstanding the foregoing, the provisions of this Section 8 shall not
be violated by truthful statements made by the Executive or the Company (i) to
any governmental authority or (ii) which she or it believes, based on the advice
of counsel, are in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).

9.    Enforcement; Remedies and Forfeitures.

(a)    Executive acknowledges and agrees that her breach of this Agreement will
result in immediate and irreparable harm to the Company Entities. Executive
further

 

- 7 -



--------------------------------------------------------------------------------

acknowledges and agrees that the remedy at law available for any such breach
would be inadequate and that damages flowing from such a breach may not readily
be susceptible to being measured or ascertained in monetary terms. Accordingly,
Executive acknowledges, consents and agrees that, in addition to any other
rights or remedies which the Company Entities may have at law, in equity or
under any agreement, the Company Entities, without proof of actual damage, will
be entitled to immediate injunctive relief and may obtain a temporary or
permanent injunction or order restraining any threatened or further breach.

(b)    Executive acknowledges and agrees that the provisions of this Agreement
are necessary and reasonable to protect the Company Entities in the conduct of
their business, their Client relationships, their goodwill, and Confidential
Information.

(c)    Executive also acknowledges and agrees that her experience, background
and skills are such that she is able to obtain employment on reasonable terms
and conditions without violation of the restrictive covenants contained herein
and that such restrictive covenants will not pose any undue hardship to
Executive.

(d)    Executive and the Company expressly acknowledge and agree that the
Company Entities are intended to be beneficiaries of the rights of the Company
and the obligations of Executive hereunder and shall be entitled in its/their
own name to bring actions at law or in equity to enforce the provisions of this
Agreement.

10.    Severability and Judicial Reformation/Partial Enforcement. Each term,
provision, covenant and restriction in this Agreement is intended to be
severable. If a court of competent jurisdiction shall determine that any term,
provision, covenant or restriction of this Agreement is overbroad, unreasonable,
invalid, void, unenforceable or against public policy, then, (i) if such term,
provision, covenant or restriction is found to be overbroad, unreasonable,
invalid, void, unenforceable or against public policy because of the duration,
scope of activities restricted, or geographic scope set forth in this Agreement,
or for any other reason, the parties hereto agree that the duration, scope of
activities restricted, or geographical scope, as the case may be, or any other
provision hereof, shall be reduced, reformed or modified (and enforced as so
reduced, reformed or modified) so that such term, provision, covenant and
restriction is enforceable and enforced to the maximum extent permitted by
applicable law; and (ii) the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

11.    Enforceability. The failure of any party at any time to require
performance by another party of any provision hereunder shall in no way affect
the right of that party thereafter to enforce the same, nor shall it affect any
other party’s right to enforce the same, or to enforce any of the other
provisions in this Agreement; nor shall the waiver by any party of the breach of
any provision hereof be taken or held to be a waiver of any subsequent breach of
such provision or as a waiver of the provision itself.

12.    Assignment. This Agreement shall not be assignable by Executive. This
Agreement, and the rights of the Company and the other Company Entities
hereunder, shall be freely assignable by the Company to any successor entity or
other Person that acquires in any manner (including, but not limited to, by
merger, acquisition, asset sale and/or public offering) all or

 

- 8 -



--------------------------------------------------------------------------------

substantially all of the business, assets, or interests of the Company or any
other Company Entity; and shall survive and remain enforceable after any such
transaction. Executive hereby expressly consents to any such assignment and
acknowledges that no further consent by her to such assignment shall be
necessary hereafter to effectuate such assignment. Executive further
acknowledges that her obligations and covenants under this Agreement and the
rights of the Company or any other Company Entity are for the benefit of, and
protect the business interests of the Company and the other Company Entities,
and their respective successors and assigns.

13.    Modification. Except as otherwise expressly permitted herein, no change,
modification, or waiver of any term or condition in this Agreement shall be
valid or binding upon the Company or Executive unless such change, modification,
or waiver is in writing, signed by the Company and Executive, or, in the case of
a waiver, by the party waiving compliance, and specifically states that it
modifies this Agreement.

14.    Severability; Survival. In the event any provision or portion of this
Agreement is determined to be invalid or unenforceable for any reason, in whole
or in part, the remaining provisions of this Agreement shall nevertheless be
binding upon the parties with the same effect as though the invalid or
unenforceable part had been severed and deleted or reformed to be enforceable.
The respective rights and obligations of the parties hereunder shall survive the
Term and the termination of Executive’s employment to the extent necessary to
the intended preservation of such rights and obligations.

15.    Notice. Any notice, request, instruction or other document to be given
hereunder by any party hereto to another party shall be in writing and shall be
deemed effective (a) upon personal delivery, if delivered by hand, or (b) three
days after the date of deposit in the mails, postage prepaid if mailed by
certified or registered mail, or (c) on the next business day, if sent by
prepaid overnight courier service or facsimile transmission (if electronically
confirmed), and in each case, addressed as follows:

If to Executive:

Nancy Goodson

55 Flamingo Bay

Missouri City, TX 77459

If to the Company:

HFF, Inc.

301 Grant Street

Suite 1100

Pittsburgh, PA 15219

Attn.: Greg Conley, Chief Financial Officer

Fax: (412) 281-2792

with a copy (which shall not constitute notice) to:

Dechert LLP

Cira Centre

2929 Arch St.

Philadelphia, PA 19104

Attn.: James A. Lebovitz, Esq.

Fax: (215) 655-2510.

 

- 9 -



--------------------------------------------------------------------------------

Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.

16.    Applicable Law. The interpretation and construction of this Agreement,
and all matters relating hereto, shall be governed by the laws of the State of
Delaware without reference to its conflict of laws provisions.

17.    No Conflict. Executive represents and warrants that she is not subject to
any agreement, instrument, order, judgment or decree of any kind, or any other
restrictive agreement of any character, which would prevent her from entering
into this Agreement or which would be breached by Executive upon her performance
of her duties pursuant to this Agreement. Executive hereby indemnifies and holds
harmless the Company, the Company Entities, and their respective officers,
members, partners and employees against any and all claims, losses, costs,
expenses and liabilities related to any matters in which Executive was involved
in or which arise from any previous employment or other activity for which
Executive was remunerated in any manner.

18.    Entire Agreement. This Agreement represents the entire agreement between
the Company and Executive with respect to the employment of Executive by the
Company, and all prior agreements, plans and arrangements whether or not in
writing relating to the employment of Executive by the Company are nullified and
superseded hereby.

19.    Arbitration.

(a)    The Parties agree that any dispute, controversy or claim arising out of,
relating to, or in connection with this Agreement (including, but not limited
to, any claim regarding or related to the interpretation, scope, effect,
enforcement, termination, extension, breach, legality, remedies and other
aspects of this Agreement or the conduct and communications of the parties
regarding this Agreement and the subject matter of this Agreement) or
Executive’s employment with the Company shall be settled exclusively by binding
arbitration under the auspices of the American Arbitration Association (“AAA”)
in accordance with the AAA’s Employment Arbitration Rules and Mediation
Procedures (the “Rules”). The Parties shall select a single neutral arbitrator
from AAA’s Employment Dispute Resolution Roster in accordance with the Rules.

(b)    Except as otherwise provided in this Section 19, the arbitration process
and hearing shall be conducted in accordance with the Rules. The arbitrator
shall be governed by applicable federal, state, and/or local law and
jurisdictionally limited to awarding relief that may be awarded in a court of
law. The arbitrator shall have the authority to award compensatory damages and
injunctive relief to the extent permitted by applicable law. The arbitrator
shall not have the authority to award punitive or exemplary damages or
attorneys’ fees except where expressly provided by applicable statute.

 

- 10 -



--------------------------------------------------------------------------------

(c)    The award of the arbitrator may be enforced under the terms of the
Federal Arbitration Act (9 U.S.C. §§ 1, et seq.) and/or under the law of any
state to the maximum extent possible. If a court determines that the award is
not completely enforceable, it shall be enforced and binding on both parties to
the maximum extent permitted by law. If any part of this procedure is held to be
void or unenforceable, the remainder of the procedure will be enforceable and
any part may be severed from the remainder as appropriate.

(d)    All claims or disputes covered by this Section 19 must be brought in an
individual capacity only and the arbitrator may not consolidate more than one
person’s claims and may not otherwise preside over any form of a representative,
class, or collective proceeding.

(e)    Executive has read and understands this Section 19 which discusses
arbitration. Executive understands that by signing this Agreement, Executive
agrees to submit any claims arising out of, relating to, or in connection with
this Agreement, or the interpretation, validity, construction, performance,
breach or termination thereof, or her employment or the termination thereof, to
binding arbitration, and that this arbitration provision constitutes a waiver of
Executive’s right to a jury trial and relates to the resolution of all disputes
relating to all aspects of the employer/employee relationship, including but not
limited to the following:

(i)    Any and all claims for wrongful discharge of employment, breach of
contract, both express and implied; breach of the covenant of good faith and
fair dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; and
defamation;

(ii)    Any and all claims for violation of any federal, state or municipal
statute, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, as amended, the Equal Pay Act,
as amended, Executive Retirement Income Security Act of 1974, as amended, the
Age Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act of 1990, as amended, the Family and Medical Leave Act of 1993,
as amended, and the Fair Labor Standards Act, as amended; and

(iii)    Any and all claims arising out of any other federal, state or local
laws or regulations relating to employment or employment discrimination.

(f)    Notwithstanding the foregoing, this Section 19 shall not apply to any
claim, action or proceeding to enforce or otherwise relating to the Parties’
obligations under Sections 7-8 of this Agreement or any other agreement between
Executive and any of the Company Entities concerning non-disclosure,
non-competition, non-solicitation or non-disparagement.

(g)    The Parties agree that the substance of the arbitration proceedings are
to be treated as confidential, and that both Parties will act to protect the
confidentiality of the substance of the proceedings. Both Parties agree that
neither they nor their counsel or advisors will reveal or disclose the substance
of the proceedings to any other person, except as required by subpoena, court
order, or other legal process. If disclosure is compelled of one Party by
subpoena, court order or other legal process, or as otherwise required by law,
the Party agrees to

 

- 11 -



--------------------------------------------------------------------------------

notify the other Party as soon as notice of such process is received and before
disclosure takes place. Nothing herein shall be deemed to prevent disclosure of
the existence of a controversy or an arbitration proceeding to any witness or
other person who a Party reasonably believes possesses information concerning
such controversy or arbitration proceeding, and shall not be interpreted to
prevent any party from taking any good faith action to prepare for the
arbitration of any dispute under this Section.

20.    Headings. The headings contained in this Agreement are for reference
purposes only, and shall not affect the meaning or interpretation of this
Agreement.

21.    Tax Matters.

(a)    The Company may withhold from any and all amounts payable under this
Agreement or otherwise such federal, state and local taxes as are required to be
withheld pursuant to any applicable law or regulation.

(b)    Section 409A Compliance.

(i)    The intent of the Parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to Executive and the
Company of the applicable provision without violating the provisions of Code
Section 409A. In no event whatsoever shall the Company Entities be liable for
any additional tax, interest or penalty that may be imposed on Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.

(ii)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Executive is deemed on the Date of
Termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (B) the date of Executive’s death,
to the extent required under Code Section 409A. Upon the expiration of the
foregoing delay period, all payments and benefits delayed pursuant to this
Section 21(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to Executive in a lump sum and all remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

 

- 12 -



--------------------------------------------------------------------------------

(iii)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
in accordance with the Company’s regular expense reimbursement policies but in
any event on or prior to the last day of the taxable year following the taxable
year in which such expenses were incurred by Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(iv)    For purposes of Code Section 409A, Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(v)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code
Section 409A.

(c)    Parachute Payments. In the event that (i) Executive becomes entitled to
any payments or benefits hereunder or otherwise from the Company or any Company
Entity which constitute a “parachute payment” as defined in Internal Revenue
Code Section 280G (the “Total Payments”) and (ii) Executive is subject to an
excise tax imposed under Internal Revenue Code Section 4999 (the “Excise Tax”),
then, if it would be economically advantageous for Executive, the Total Payments
shall be reduced by an amount that results in the receipt by Executive on an
after tax basis (including the applicable federal, state and local income taxes,
and the Excise Tax) of the greatest Total Payment, notwithstanding that some or
all of the portion of the Total Payments may be subject to the Excise Tax. Any
such reduction in the Total Payments shall be applied first against (A) the
portion of the Total Payments which are not payable in cash and are not
attributable to equity awards (other than that portion of the Total Payments
subject to clause (E) hereof); then (B) the portion of the Total Payments which
are payable in cash (other than that portion of the Total Payments subject to
clause (E) hereof); then (C) the portion of the Total Payments which are not
payable in cash and are attributable to equity awards (other than that portion
of the Total Payments subject to clause (E) hereof) the vesting of which is
based upon the achievement of performance goals; then (D) the portion of the
Total Payments which are not payable in cash and are attributable to equity
awards (other than that portion of the Total Payments subject to clause
(E) hereof) the vesting of which is based only upon continued employment; then
(E) the portion of the Total Payments (whether payable in cash or not payable in
cash) to which Treasury Regulation §1.280G-1 Q/A 24(c) (or successor thereto)
applies, in each case of clauses (A) through (D), in the order of latest
scheduled payments to earliest scheduled payments and in the case of clause
(E) in the order of highest value payments and benefits to lowest value payments
and benefits (determined in accordance with Internal Revenue Code Section 280G).

 

- 13 -



--------------------------------------------------------------------------------

22.    Construction. Throughout this Agreement, unless the context clearly
indicates otherwise, the masculine gender includes the feminine and the singular
includes the plural.

[SIGNATURE PAGE FOLLOWS]

 

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

HFF, INC. By:   /s/ Joe B. Thornton, Jr. Name: Joe B. Thornton, Jr.
Title: President

 

EXECUTIVE /s/ Nancy Goodson Nancy Goodson